Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election without traverse of species B) in the response to species election requirement filed June 13, 2022 is acknowledged. Claims 2-7 are withdrawn. Now, Claims 1 and 8-17 are pending.

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  
	In Claim 8 (line 1), Applicant is advised to remove “further” for the reason set forth in the previous Office action (Paper No. 20220423).
Appropriate correction is required.
	
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 8 and 11-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP666 (JP 2016 213666).
	JP666 discloses an ultrasonic imaging apparatus, an ultrasonic probe, an ultrasonic lens or an ultrasonic vibrator derived from a resin material comprising an epoxy resin and a filler containing a silicone material. ([0008], [0026], [0069], [0124], [0127], [0135], [0140] and Fig. 8A)

6.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Rappmann (US 2009 0062411).
	Rappmann discloses a resin material comprising 2.50 parts of a phenolic resin and 2.00 parts of a polydimethylsiloxane, where the mass ratio of the polydimethylsiloxane to the phenolic resin is 44:56. ([0083]) Notably, “for an acoustic lens” in the preamble is merely an intended use, and does not carry any weight of patentability.

7.	Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Iwata (US 7 074 844).
	Iwata discloses a resin material comprising a melamine resin and a silicone resin/polysiloxane. (Table A) Notably, “for an acoustic lens” in the preamble is merely an intended use, and does not carry any weight of patentability.

8.	Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Bauchet (US 2007 0049686).
	Bauchet discloses a resin material comprising an unsaturated polyester polyol and a silicon[e] fluid. ([0024]) Notably, “for an acoustic lens” in the preamble is merely an intended use, and does not carry any weight of patentability.

9.	Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Van Wessel (US 2009 0068473).
	Van Wessel discloses a resin material comprising an epoxy resin, a urea resin and a polysiloxane. (Table 3) Notably, “for an acoustic lens” in the preamble is merely an intended use, and does not carry any weight of patentability.

10.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Konishi (US 2010 0193961).
	Konishi discloses a resin material comprising 37 parts by weight of an epoxy resin, 20 parts of an organopolysiloxane, where the mass ratio of the organopolysiloxane to the epoxy resin is 35:65. (Examples 20 and 23-24 in Tables 5-6) The resin materials in Examples 26-29, etc. in Table 7 also read on the presently claimed one. Notably, “for an acoustic lens” in the preamble is merely an intended use, and does not carry any weight of patentability.

11.	Claims 10 and 16-17 (to the extent of the elected species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the above references teaches or fairly suggest the presently claimed i) acoustic impedance set forth in Claim 10, ii) photoacoustic wave measurement apparatus set forth in Claim 16; and iii) ultrasound endoscope set forth in Claim 17.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
July 16, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765